Citation Nr: 1752319	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosing spondylitis (Marie-Strumpel) of both sacroiliac joints, currently evaluated as 20-percent disabling.

2.  Entitlement to an effective date earlier than February 27, 2013, for the award of a 10 percent evaluation for left lower extremity radiculopathy (femoral nerve).

3.  Entitlement to an effective date earlier than February 27, 2013, for the award of a 10 percent evaluation for right lower extremity radiculopathy (femoral nerve).

4.  Entitlement to an effective date earlier than February 27, 2013, for the award of a 10 percent evaluation for left lower extremity radiculopathy (sciatic nerve).

5.  Entitlement to an effective date earlier than February 27, 2013, for the award of a 10 percent evaluation for right lower extremity radiculopathy (sciatic nerve).

6.  Entitlement to an effective date earlier than February 27, 2013, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to November 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is of record.

This case was last before the Board in March 2014, when it was remanded for further development.  As will be explained, however, another remand is required, so the Board is again returning this case to the Agency of Original Jurisdiction (AOJ).



REMAND

Following the prior remand, the AOJ granted separate evaluations for bilateral (i.e., left and right) lower extremity radiculopathy, as well as awarded a TDIU.  Subsequently, in a September 2016 statement, the Veteran indicated that he was satisfied with the evaluations assigned, but he expressed his disagreement with the assigned effective dates.  As a result, he must be provided a Statement of the Case (SOC) addressing his earlier-effective-date claims since he has initiated an appeal of the June 2016 rating decision as concerning this "downstream" issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In response to this SOC, he must be given opportunity to complete (i.e., "perfect") his appeal of this downstream issue as relating to these claims by also filing a timely Substantive Appeal - meaning a VA Form 9 or equivalent statement.  See 38 C.F.R. § 20.200 (2017).

The Board also must consider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the findings from the Veteran's most recent November 2015 VA compensation examination for his disability and concludes that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is required according to 38 C.F.R. § 3.159(c)(4).


Accordingly, these claims are REMANDED for the following action:

1.  In response to his timely Notice of Disagreement (NOD), provide the Veteran an SOC regarding the "downstream" issues of entitlement to effective dates earlier than February 27, 2013, for the grant of service connection for bilateral lower extremity radiculopathy, as well as for a TDIU.  Advise him and his representative of the appeal rights.  If an appeal is perfected concerning these downstream claims, meaning if there is timely receipt of a Substantive Appeal (VA Form 9 or equivalent statement), these claims should be returned to the Board for further appellate consideration.

2.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claims file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

3.  After receiving all additional records, schedule the Veteran for a VA compensation examination to reassess the severity of his service-connected low back disability and all associated upper and lower extremity neurological and other impairment.  His claims file, including a copy of this remand, must be made available to the examiner for review of the history of this disability.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must:

(a)  Determine the current severity of the Veteran's service-connected ankylosing spondylitis (Marie-Strumpel) of both sacroiliac joints, including an analysis of any additional disability due to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".

The examination must address range of motion of the lumbar spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that it is not necessary, he/she must clearly explain why this testing is not required or possible or feasible.

(b)  If possible indicate whether the above-requested measurements for passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examination and, if not, how they would have differed.

The examiner must provide explanatory rationale for all opinions, preferably citing to clinical findings or medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

4.  Ensure the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

5.  After completing this and any other development deemed necessary, readjudicate these claims in light of all additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims (all that remain).

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

